     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 1 of 15         1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2
       - - - - - - - - - - - - - - - x
 3     JEROME CORSI,
                                               CA No:   1:18-cv-02885-RJL
 4                     Plaintiff,
                                               Washington, D.C.
 5                                             Thursday, January 3, 2019
       vs.                                     3:15 p.m.
 6
       ROBERT MUELLER, et al.,
 7
                     Defendants.
 8     - - - - - - - - - - - - - - - x

 9     ____________________________________________________________

10                  TRANSCRIPT OF RELATED CASE HEARING
              HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
11                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
12     APPEARANCES:

13     For the Plaintiff:      LARRY E. KLAYMAN, ESQ.
                               KLAYMAN LAW GROUP, P.A.
14                             2020 Pennsylvania Avenue, NW
                               Suite 800
15                             Washington, DC 20006
                               (561) 558-5536
16                             leklayman@gmail.com

17     For the Defendants:     ELIZABETH MURRAY TULIS, ESQ.
                               JAMES J. GILLIGAN, ESQ.
18                             U.S. DEPARTMENT OF JUSTICE
                               Civil Division, Federal Programs Branch
19                             1100 L Street NW
                               Washington, DC 20005
20                             (202) 514-9237
                               elizabeth.tulis@usdoj.gov
21
       Court Reporter:              Lisa A. Moreira, RDR, CRR
22                                  Official Court Reporter
                                    U.S. Courthouse, Room 6718
23                                  333 Constitution Avenue, NW
                                    Washington, DC 20001
24                                  202-354-3187
       Proceedings recorded by mechanical stenography; transcript
25     produced by computer-aided transcription
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 2 of 15         2


 1                            P R O C E E D I N G S

 2                 THE COURTROOM DEPUTY:     Good afternoon, Your Honor.

 3     This afternoon we have Civil Case No. 18-2885, Jerome Corsi

 4     vs. Robert Mueller, et al.

 5                 Will counsel for the plaintiff and the defendants

 6     please approach the lectern, identify yourself for the

 7     record, and name the party or parties that you represent,

 8     please.

 9                 MR. KLAYMAN:    Good afternoon, Your Honor.        Nice to

10     see you again.

11                 THE COURT:   Welcome back.

12                 MR. KLAYMAN:    Sitting at counsel table with me is

13     Dr. Jerome Corsi, and sitting in the back there in the first

14     row is his wife, Monica Corsi.

15                 THE COURT:   Welcome.

16                 MR. KLAYMAN:    Thank you.

17                 MS. TULIS:   Good afternoon, Your Honor.       This is

18     Elizabeth Tulis from the Department of Justice Civil

19     Division.    I have with me James Gilligan, also from the DOJ

20     Civil Division.

21                 THE COURT:   Welcome.

22                 All right, Counsel, we're here to hear argument on

23     the record to show cause.      Each side can have ten minutes.

24     Go first, Mr. Klayman.

25                 MR. KLAYMAN:    Thank you, Your Honor.
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 3 of 15         3


 1                 It's not the first time I've been in front of you

 2     with issues like this.      We have a long history together, for

 3     better or worse, and I might say I admire you and what

 4     you've done in the past -- you know that -- and because you

 5     did stand up to the government, and you did hold them

 6     accountable under our Fourth Amendment, which is sacrosanct,

 7     the Constitution.

 8                 This, too, is a case at the pinnacle of national

 9     importance, and since Your Honor made his initial rulings in

10     what we call Klayman I and Klayman II, the illegal

11     surveillance continued.      We know that.    The wiretaps of the

12     Trump Tower, the unmasking under Section 702, the FISA

13     warrants with regard to the individual by the name of Carter

14     Page, it has gone on.      Your orders were not respected.     In

15     fact, it was like they weren't even there.

16                 And what's happened here in this case with regard

17     to Dr. Corsi is that, of course, he's under the gun with

18     regard to Special Counsel Robert Mueller.         He was threatened

19     with indictment unless he pled to one count of perjury.         He

20     could not agree to that.      He's a religious man.      He could

21     not do that in front of his Maker, and he was told that

22     unless he lied he would ultimately be indicted, and we're

23     sitting here with that potential today.        We trust that won't

24     happen.   We don't think it would be a really smart move by

25     the special counsel to do it, but we can't guarantee that
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 4 of 15         4


 1     it's not going to.

 2                 But we can assert our rights, and probably we're

 3     the first ones who have asserted their rights with regard to

 4     the special counsel, and that's why we're here.

 5                 Now, Dr. Corsi, if you have any questions, he's

 6     prepared to take the witness stand.        If you want to ask him,

 7     he'll testify under oath with both regard to the illegal

 8     surveillance, but he's seen it most recently with regard to

 9     his son-in-law who was questioned by the FBI.         The only way

10     that they could have found out about his son-in-law was by

11     intercepting text messages or emails or whatever.

12                 And his son-in-law didn't do anything.        He just

13     was helping him with computer issues.

14                 So that's what we're faced with today.        So when we

15     filed this case, I assigned it to you as related because,

16     under Rule 40.5 of the local rules, there are common issues

17     of fact, there are common issues of law, and it's the same

18     transaction.    This is a continuing pattern of illegal

19     surveillance.

20                 But as important, Your Honor -- and I'm going to

21     cite some cases here for you; I didn't have a chance to

22     respond because it was New Year's Eve so I came with some

23     cases to what the government filed -- is that because you

24     have such expertise in this matter, to save judicial

25     resources, and because you are the judge who understands the
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 5 of 15         5


 1     issues the best having dealt with them before, this case

 2     properly belongs in front of you.

 3                 Now, of course, they cited the case Stewart vs.

 4     O'Neill.   Your colleague, Royce Lamberth, a very fine judge

 5     as well, found that under unusual circumstances, even if

 6     there weren't a case pending, if there was a good

 7     possibility that it would still be litigated and come back,

 8     that it wouldn't preclude a related case designation.          And

 9     I'm going to give Your Honor, if I may, copies of those

10     cases and the other cases that I'm going to raise with you.

11                 I'll give a copy to Mr. Gilligan and company.

12                 If I may approach the bench?

13                 Because since Klayman I, II, and III were

14     litigated, and of course those matters went up on appeal,

15     the D.C. Circuit -- in fact, Justice Kavanaugh -- wrote a

16     decision on this.     Things have changed.     The Carpenter

17     decision that was issued by the Supreme Court effectively

18     allows those cases now to go forward.        That was dealing with

19     tracking locations with cell phones.        You had a majority of

20     the Court, including Chief Justice Roberts, rule that

21     overturning lower court decisions -- and Justice Kavanaugh

22     himself testified, you may remember, during his confirmation

23     hearings, when asked about why he wrote that opinion with

24     regard to your cases, he said, "Well, I made a mistake.         I

25     probably would write it differently now that there was
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 6 of 15     6


 1     Carpenter, okay?     I would come out on the other side."

 2                 Now, not coincidentally I have an oral argument

 3     next week -- you're invited to attend, if you can -- in

 4     front of the D.C. Circuit, and I'm raising Carpenter.

 5     There's a substantial likelihood that these cases will come

 6     back because of the Supreme Court ruling.

 7                 As you know, the D.C. Circuit ruled it was moot

 8     because of the USA Freedom Act.       They weren't overturning

 9     you on the substance.      It was just they claimed it was moot.

10                 So I think that's out of the way, but you can keep

11     it in any event.     And what -- the cases that would stand for

12     the proposition that common issues of law and fact, a

13     continuing series of events, which we have here, of illegal

14     unconstitutional surveillance, judicial economy, and your

15     expertise all cry out for your keeping this case.

16                 And the cases which I've just handed to you --

17     Singh vs. McConville, 187 F. Supp. 3d 152, decided by Chief

18     Judge Beryl Howell, May 18, 2016, incorporating two

19     decisions that were issued by Judge Royce Lamberth,

20     Assiniboine and Sioux Tribe of Fort Peck Indian Reservation

21     vs. Norton -- that is 211 F. Supp. 2d 157; it's a 2002

22     case -- and another case by Judge Urbina, which is styled

23     Autumn Journey Hospital vs. Sebelius, 753 F. Supp. 135 2010

24     case, both of this court -- in all of these courts, okay,

25     you didn't have an identity of plaintiffs in those cases,
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 7 of 15        7


 1     but you had common issues of law and fact.

 2                 In Judge Lamberth's case, it was dealing with the

 3     Indian trust funds, and there were individual Indian

 4     plaintiffs, and there were the tribes.        They were different

 5     plaintiffs.    And Judge Lamberth said, "No, it's related.

 6     There's a commonality of law and fact.        I understand the

 7     issues better than anybody else.       I'm keeping the case."

 8                 In the other case with regard to Judge Urbina,

 9     same thing with regard to personal appearance by Department

10     of Defense regulations of servicemen.        Again, different

11     plaintiffs, but common issues of law and fact interpreting

12     the same DOD regulations, dealing with the same series of

13     events.

14                 So for all of these reasons, Your Honor, this is a

15     related case, and you are an independent judge.          We know

16     that, and that's why I admire you so much, because you are

17     independent.

18                 But the government, as they tried with regard to

19     Klayman III, doesn't want an independent-minded judge.          They

20     think that they'll get another judge that won't side with

21     the plaintiff, and that's what this is about essentially.

22                 I just want a judge that's going to interpret the

23     law and the facts, and that's what you've done in the past.

24     You haven't always ruled in my favor, but I respect you

25     greatly nevertheless.      And in this case where you have
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 8 of 15        8


 1     someone's constitutional rights at issue, where someone has

 2     been threatened and told to lie with regard to facts that

 3     they claim he knows but he doesn't know because they are

 4     having a hard time with the special counsel's office proving

 5     so-called Russian collusion, my client is between a rock and

 6     a hard place.    He only has you to potentially protect him

 7     from at least illegal surveillance and other issues, and

 8     that is why we're here today.

 9                 This is a case, again, at the pinnacle of national

10     importance.    We cannot have -- I'm a former prosecutor, like

11     you.   I've got to tell you something.       If I had to choose a

12     career today, given what I've seen with the way my alma

13     mater has been behaving, not just with regard to Corsi, but

14     right across the board, I would have started as a criminal

15     defense lawyer.     I've lost my heart on behalf of this

16     Department of Justice.      It's become the Department of

17     Injustice under what's been happening these days, and I want

18     to restore the department to its greatness, as I remember

19     it, and the greatness that we need for this country to

20     continue to survive because, without a system of justice and

21     without judges like you, the American people are left

22     defenseless.

23                 And I've said this to you before, that you are the

24     last line of defense.      Judges are the most important public

25     servant.   I believe that.     That's why I started Judicial
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 9 of 15      9


 1     Watch in 1994.    That's why I ran for the U.S. Senate in

 2     2004.   I wanted to play a role in the judiciary committee,

 3     and that's why I now have Freedom Watch.         And I'm here in my

 4     private capacity as the Klayman Law Group because, like I

 5     said, in today's day and age you need a good criminal

 6     defense lawyer the way things have been going, and in

 7     particular you need an independent-minded judge.

 8                 I thank you, Your Honor.

 9                 THE COURT:   Thank you.

10                 MS. TULIS:   Your Honor, we're here today for a

11     hearing on the issue of whether this case should be deemed

12     related under Local Rule 40.5 to prior cases, including a

13     case 13-cv-851.     The text of Local Rule 40.5 is clear.

14                 The first question for the Court is whether this

15     case could even potentially fall under 40.5(a)(3), which

16     requires that the prior allegedly related case be pending on

17     the merits in the district court.       The two cases that have

18     been identified by the plaintiff in his filing have both

19     been dismissed by this Court and are on appeal with the D.C.

20     Circuit; therefore, they're not pending on the merits.

21                 The only potentially applicable portion of Local

22     Rule 40.5 is Subsection (a)(4); however, that section

23     requires that the prior case involve both the same parties

24     and relate to the same subject matter, and the same parties

25     must be identical parties.      Plainly, that's not the case
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 10 of 15    10


 1     here.    This case, therefore, isn't related under Local Rule

 2     40.5, and for the reasons that courts in this district have

 3     held numerous times, the integrity of the judicial

 4     assignment process requires that this be randomly assigned

 5     by the calendar committee.

 6                 Thank you.

 7                 THE COURT:    Thank you.

 8                 Well, the Court's had time to research these

 9     issues and take a look at the opinions that have recently

10     come down in our district and circuit about this, and the

11     Court will rule as follows.

12                 As I wrote in my show cause order, the general

13     rule in this Court is that cases are assigned to judges of

14     this Court selected at random under Local Rule 40.3(a).

15     This rule exists for good reason.        It promotes fairness both

16     in terms of the allocation of caseload to our judges and in

17     terms of how the public perceives the case distribution

18     process.    Equally important, if not more so, our random

19     assignment process is designed to minimize, if not

20     eliminate, intentional efforts by litigants to gain the

21     system and secure the judge of their choice.

22                 We have, however, created an exception to this

23     background principle -- Local Rule 40.5 -- for so-called

24     related cases.     We created this exception because, where

25     cases are truly related to one another, assigning those
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 11 of 15           11


 1     cases to different judges would be inefficient and could

 2     produce conflicting decisions.       So Rule 40.5 allows a

 3     plaintiff to provide notice designating a new case as

 4     related to a previous case, as the plaintiff did here.

 5                 A related case is not whatever a plaintiff wishes

 6     it to be.    Rather, in civil matters, the word "related" in

 7     Rule 40.5(a) requires an earlier case that is, quote,

 8     pending on the merits in the District Court, close quote,

 9     and the cases in question involve, quote, common issues of

10     fact, close quote, or grow out of the same event or

11     transaction; or a previously dismissed case where the

12     rules -- where the new case involves the same parties and

13     relates to the same subject matter as the old one.              "Same

14     parties" in this context means identical parties.

15                 Here the plaintiff filed a notice stating both

16     that the case involves common issues of fact to a case

17     pending in this Court and involves the same parties and same

18     subject matter as a case dismissed by this Court.           The

19     notice identified Klayman vs. Obama, 13-cv-851, sometimes

20     referred to as Klayman I, as the related case.          Later, in

21     his response to my show cause order, the plaintiff argued

22     that this case is related to the Klayman matters, quote-

23     unquote, including Klayman I's progeny known as Klayman II

24     and III.    Plaintiff contends that all of these cases share a

25     common foundation and allegedly, quote, illegal,
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 12 of 15         12


 1     warrantless, and unconstitutional surveillance, close quote,

 2     by federal law enforcement and intelligence agencies.

 3                 Because I have dismissed each of the Klayman cases

 4     with prejudice and they are all currently on appeal in the

 5     D.C. Circuit, none of these cases is, quote, pending on the

 6     merits in the District Court under Local Rule 40.5(a)(3).

 7     As such, related case status can only attach here under Rule

 8     40.5(a)(4), which pertains to dismissed cases.

 9                 Rule 40.5(a)(4) requires that the cases in

10     question involve the same parties and the same subject

11     matter.    The plaintiff in this case is Jerome Corsi.

12     Mr. Corsi was not a party to any of the Klayman cases.          The

13     central defendant in this case is Special Counsel Robert

14     Mueller.    Special Counsel Mueller was not a party to any of

15     the Klayman cases.      Rule 40.5(a)(4) therefore cannot apply.

16                 But even if a Klayman case was pending or the

17     parties were identical, this case and the Klayman cases do

18     not even come close to sharing the substantive relationship

19     necessary to constitute related cases under Rule 40.5(a)(3)

20     or (4).    The Klayman cases primarily addressed the

21     lawfulness vel non of the NSA's bulk telephony metadata

22     program under Section 215 of the USA Patriot Act, a claim

23     that was mooted in 2015 when Congress's USA Freedom Act took

24     effect prohibiting the bulk collection of telephony metadata

25     under Section 215.      The cases also challenged FISA's pen-
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 13 of 15      13


 1     trap provision, and that challenge was similarly mooted by

 2     discontinuation of that program.        And finally, Klayman

 3     challenged the FISA PRISM program, but that failed for lack

 4     of standing.

 5                 This case, by contrast, is about alleged Fourth

 6     Amendment and grand jury secrecy rule violations specific to

 7     Special Counsel Mueller's investigation of the plaintiff

 8     here, Mr. Corsi.     The complaint includes a few vague and

 9     conclusory allegations about the USA Freedom Act and PRISM,

10     but those allegations, to the extent they're anything more

11     than a blatant attempt to contrive a link to the Klayman

12     case, stem from Special Counsel Mueller's investigation of

13     Mr. Corsi, which has nothing to do with the Klayman cases.

14                 The bare invocation of a statutory authorization

15     or even a legitimate overlap in the statutory provisions at

16     issue does not magically convert cases involving different

17     parties, different facts, and different subject matters into

18     related cases under Rule 40.5.       To conclude otherwise would

19     undermine this Court's well-founded random case assignment

20     system and would invite precisely the sort of judge-shopping

21     that the system is designed to avoid.

22                 Thus, I find that this case is not related to any

23     of the Klayman cases under Local Civil Rule 40.5, and,

24     accordingly, it is hereby ordered that the Clerk of the

25     Court shall transfer this matter, Corsi vs. Mueller, et al.,
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 14 of 15          14


 1     18-cv-2885, to the Calendar and Case Management Committee

 2     for random reassignment.

 3                 That is my order.

 4                 Let me finish with a closing thought.        In my

 5     nearly two decades as a judge on this Court, I've seen more

 6     than a fair share of novel and difficult questions.             This

 7     has not been one of them.       To say the least, this Court's

 8     decision to deny related case status here is far less

 9     difficult than many of the other issues I've been called

10     upon to resolve.     Indeed, whether the Court should

11     henceforth recuse itself from any and all matters involving

12     a counsel who just nine months ago publicly accused it of

13     being harvested, quote-unquote, by federal intelligence

14     agencies and, quote, co-opted by the so-called deep state,

15     would be a far more difficult question if those allegations

16     were not so patently absurd and frivolous that they could

17     not reasonably give rise even to the appearance of ethical

18     or other impropriety.

19                 In the meantime, I trust and hope that

20     Mr. Klayman's kind words today reflect a rediscovered

21     appreciation of this Court's independence, fair-mindedness,

22     and fidelity to the rule of law.

23                 We will stand adjourned.

24                      (Whereupon the hearing was

25                       concluded at 3:35 p.m.)
     Case 1:18-cv-02885-ESH Document 14 Filed 01/04/19 Page 15 of 15    15


 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                      I, LISA A. MOREIRA, RDR, CRR, do hereby

 4     certify that the above and foregoing constitutes a true and

 5     accurate transcript of my stenographic notes and is a full,

 6     true and complete transcript of the proceedings to the best

 7     of my ability.

 8          Dated this 4th day of January, 2019.

 9

10                                       /s/Lisa A. Moreira, RDR, CRR
                                         Official Court Reporter
11                                       United States Courthouse
                                         Room 6718
12                                       333 Constitution Avenue, NW
                                         Washington, DC 20001
13

14

15

16

17

18

19

20

21

22

23

24

25
